            Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff
                                                       Case No. 2:20-cv-1173
 vs.
                                                       COMPLAINT-CLASS ACTION
 ALL AMERICAN POWER AND GAS PA,
 LLC

               Defendant.



                                CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      Plaintiff Stewart Abramson (“Plaintiff”) brings this action under the TCPA

alleging that Defendant All American Power and Gas PA, LLC., or a vendor on their behalf, sent

him pre-recorded telemarketing calls for purposes of promoting their goods and services without

his prior express written consent.
             Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 2 of 9




        3.      Because the calls to Plaintiff were transmitted using technology capable of

generating thousands of similar calls per day, Plaintiff brings this action on behalf of a proposed

nationwide class of other persons who were sent the same illegal telemarketing call.

        4.      A class action is the best means of obtaining redress for the Defendant’s illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                               Parties

        5.      Plaintiff Stewart Abramson is a Pennsylvania resident, and a resident of this

District.

        6.      Defendant All American Power and Gas PA, LLC is a Delaware limited liability

company that is registered in this District with Incorp Services Inc., 7208 Red Top

Road, Hummelstown, PA 17036.

                                        Jurisdiction & Venue

        7.      The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

        8.      The Defendant is subject to personal jurisdiction in this District. First, All

American Power and Gas conducts business in this District, as it sent Mr. Abramson the calls

and authorized calling conduct into this District.

        9.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated calls to the

Plaintiff were targeted into this District.




                                                   2
             Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 3 of 9




                          The Telephone Consumer Protection Act

       10.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

       11.      The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii).

       12.      The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

       13.      According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.      The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).




                                                 3
              Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 4 of 9




        15.      In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                        Factual Allegations

        16.      All American Power and Gas provides energy services to consumers.

        17.      All American Power and Gas uses telemarketing to promote its products and

solicit new clients.

        18.      These telemarketing efforts include the use of automated calls to send prerecorded

messages.

        19.      The company engages in use of this equipment because it allows for thousands of

automated calls to be placed at one time, but its sales representatives, who are paid based on

sales they complete, or on an hourly basis, only talk to individuals who respond. Therefore, the

Defendant shifts the burden of wasted time onto consumers.

        20.      On June 30, 2020, Mr. Abramson received a prerecorded telemarketing call on his

cellular telephone number (412) 418-XXXX.

        21.      The call began with the pre-recorded message:




                                                  4
             Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 5 of 9




       Hello. This is an apology call from your electric utility. You got overcharged by
       your third-party supplier. You will be receiving a rebate check along with a thirty
       percent discount on your electric and gas bill. Please press one to get your rebate
       check.

       22.      Mr. Abramson pressed one on his telephone in response to the pre-recorded

message so that he could properly identify the calling party.

       23.      The agent informed Plaintiff that his company was All American Power and Gas,

and that his company could provide Plaintiff with a better price for his electricity than Plaintiff

was currently paying.

       24.      To verify the identity of the calling party, Plaintiff agreed to participate in a

recorded verification process. The agent requested that Plaintiff answer the verification

questions, but the agent informed Plaintiff that he would press buttons when requested by the

recorded verification process (in other words, both Plaintiff and the agent participated in the

recorded verification process).

       25.      The recorded verification process informed Plaintiff that it was being conducted

by “Verbatim Verfication System” on behalf of All American Power and Gas, and it provided

Plaintiff with the customer service number of 866-360-1461 for All American Power and Gas.

       26.      At the end of the recorded verification process Plaintiff received a “verification

number” related to the call. After the recorded verification process completed, the original

agent that Plaintiff spoke with confirmed with Plaintiff that he had received the verification

number for the recorded verification.

       27.      The recorded verification process was performed by a company named “Verbatim

TPV” (www.verbatimtpv.com).

       28.      Verbatim TPV provides third party recorded verification services for All

American Power and Gas.



                                                   5
             Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 6 of 9




       29.      Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up, they

were charged for the calls and their privacy was improperly invaded.

       30.      Moreover, these calls injured Plaintiff because they were frustrating, obnoxious,

annoying, were a nuisance and disturbed the solitude of Plaintiff and the class.



                         Class Action Statement Pursuant to LCvR 23

       31.      As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

       32.      The proposed class is tentatively defined as:

       Plaintiff and all persons within the United States: (1) to whose cellular telephone number
       Defendant (or an agent acting on behalf of Defendant) placed a telemarketing call (2)
       within the four years prior to the filing of the Complaint (3) using an identical or
       substantially similar pre-recorded message used to place telephone calls to Plaintiff.

       33.      The Plaintiff is a member of the class.

       34.      Excluded from the class are the Defendant, any entities in which the Defendant

have a controlling interest, the Defendant’s agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.

       35.      Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

       36.      Based on the automated nature of telemarketing campaigns, there are likely

thousands of class members. Individual joinder of these persons is impracticable.

       37.      There are questions of law and fact common to Plaintiff and the proposed class,

including:




                                                 6
                Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 7 of 9




                   a.   Whether the Defendant used pre-recorded message to send telemarketing

                        calls;

                   b.   Whether the Defendant placed telemarketing calls without obtaining the

                        recipients’ valid prior express written consent;

                   c.   Whether the Plaintiff and the class members are entitled to statutory

                        damages because of the Defendant’s actions; and

                   d.   Whether the Defendant’s TCPA violations were negligent, willful, or

                        knowing,

          38.      Plaintiff’s claims are based on the same facts and legal theories as class members,

and therefore are typical of the class members’ claims.

          39.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the class’s interests, he will fairly and adequately protect the class’s interests, and

he is represented by counsel skilled and experienced in litigating TCPA class actions.

          40.      The Defendant’s actions are applicable to the class and to Plaintiff.

          41.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records and databases maintained by Defendant and

others.

          42.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case and given the small

recoveries available through individual actions.

                                              Legal Claims

                                               Count One:


                                                     7
              Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 8 of 9




                            Violation of the TCPA, 47 U.S.C. § 227(b)

        43.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        44.      The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiff and members of the Class delivering pre-recorded

messages.

        45.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their residential or cellular telephone numbers using an artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        46.      If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

members of the Class are entitled to an award of up to treble damages.

        47.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.

                                            Relief Sought

        Plaintiff requests the following relief:

        A.       That the Court certify the proposed class;




                                                   8
            Case 2:20-cv-01173-NR Document 1 Filed 08/07/20 Page 9 of 9




       B.      That the Court appoint Plaintiff as class representative;

       E.      That the Court appoint the undersigned counsel as counsel for the class;

       F.      That the Court enter a judgment permanently enjoining the Defendant from using

a pre-recorded message, absent an emergency circumstance.

       G.      That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and

       H.      That the Plaintiff and all class members be granted other relief as is just and

equitable under the circumstances.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                      Plaintiff,
                                      By Counsel,

                                      By: _/s/ Clayton S. Morrow
                                          Clayton S. Morrow
                                          Email: csm@consumerlaw365.com
                                          Morrow & Artim, PC
                                          304 Ross Street, 7th Floor
                                          Pittsburgh, PA 15219
                                          Telephone: (412) 281-1250

                                           Anthony I. Paronich
                                           Paronich Law, P.C.
                                           350 Lincoln Street, Suite 2400
                                           Hingham, MA 02043
                                           (508) 221-1510
                                           anthony@paronichlaw.com
                                           Subject to Pro Hac Vice




                                                 9
